DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicant’s amendment filed on March 22, 2022 was received. Claims 1-3, 5, 7 and 8 were amended, and claim 6 was cancelled.
The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office action issued October 29, 2021.

Claim Interpretation
The amendments have added sufficient structure to remove the 35 USC 112(f) interpretation of the jetting observation unit. The image capturing unit and movable unit are not being interpreted under 35 USC 112(f) because they include sufficient implicit structure. 

Claim Rejections - 35 USC § 112
The rejections of claims 3 and 8 as indefinite under 35 USC 112(b) are withdrawn because Applicant suitably amended the claims to remove the indefinite subject matter. 

Claim Rejections - 35 USC § 103
The claim rejections under 35 U.S.C. 103 as unpatentable over Pham-Van-Diep et al. (US 6,224,180) in view of Kim et al. (US 2011/0063368) and Sugahara (US 2009/0237436) on claims 1-8 are withdrawn because Applicant substantially amended claim 1. The amendments are supported clearly within the drawings and specification.

REASONS FOR ALLOWANCE
Claims 1-5 and 7-8 are allowed. The following is an examiner’s statement of reasons for allowance: Independent claim 1 is drawn to a printing apparatus having a number of ejection head units including at least one single nozzle unit and a multi-nozzle unit, a jetting observation unit meant to observe the droplets ejected from the nozzles formed within an arc-shaped frame having a curvature along which a movable unit holding an image capturing unit moves, a lighting unit which provides lite for the observation units, an alignment observation unit capturing an image of the substrate and calculates the positions of the ejection units relative to itself, an X-Z plate which connects the observation units, lighting units and ejection heads and allows them to move together in the X and Z directions, a fluid supply including a syringe pump, where the single nozzle unit has a head holder with two different seating surfaces on different levels and having different widths, along with a protruding portion that guides the holder mounting unit in a way that prevents the lighting unit from interfering with the head holder. 
The closest prior art, Pham-Van-Diep et al., Kim et al. and Sugahara disclose similar printing devices but none teach or suggest all of the above limitations, specifically the ones relating to the exact structure of the arc-shaped frame transporting an image capturing unit, or the specific structure of one of the head holders being meant to prevent interference from any of the lighting or observation units. These limitations are critical due to how they allow a number of movable pieces to move and perform their desired functions without interfering with one another. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN A KITT whose telephone number is (571)270-7681. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.A.K/
Stephen KittExaminer, Art Unit 1717                                                                                                                                                                                                        5/17/2022

/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717